Citation Nr: 1308393	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of blockage of the small intestines.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for residuals, including a scar, of a ruptured diaphragm and for residuals of blockage of the small intestines.  The RO assigned an initial 0 percent (noncompensable) rating for each disability.  The Veteran appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating in this circumstance VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).  

In his May 2007 response to the supplemental statement of the case (SSOC) issued earlier that same month, the Veteran indicated he wanted an in-person hearing at the RO before a Veterans Law Judge of the Board, i.e., a Travel Board hearing.  But the Veteran later indicated in July 2007 when contacted by his representative that he would be unable to attend his hearing scheduled for August 1, 2007.  He did not indicate he wanted the hearing rescheduled for another date.  Thus, the Board finds he has withdrawn his request for a Travel Board hearing.  38 C.F.R. § 20.704(e) (2012).

The Board also sees that the Veteran's service treatment records (STRs) include mention of a motor vehicle accident in November 1983, after which he was treated for a ruptured diaphragm and ruptured spleen.  In November 1985, so while still in service, he was treated for a small bowel obstruction that was considered secondary to adhesions from the splenectomy.  As a result of his surgeries, he has a large abdominal scar.  As such, the abdominal scar could be considered a residual of either incident in service.  And because there was sufficient evidence in the file to rate this abdominal scar, the Board went ahead in June 2010 and decided the claim for an initial compensable rating for the residuals, including this abdominal scar, of the ruptured diaphragm.  The Board denied that claim and the decision is final.  The Veteran did not file a notice of appeal with respect to the Board's June 2010 decision.  

Also in the June 2010 decision, however, the Board found that it was unclear what other residuals he may have had from the events in service, and thus the Board remanded this other claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for VA compensation examinations for additional medical findings and evidence needed to properly rate this disability.  But as these requested VA examinations were scheduled, but not performed, the Board again remanded this claim for these examinations in December 2011.  Thereafter, the Board again remanded the claim again in September 2012 for further development, including a VA addendum opinion discussing any symptoms that may fall under another potentially applicable diagnostic code.  

A review of the Veteran's electronic ("Virtual VA") paperless claims file reflects that additional records have been added to the present appeal.  These records include VA medical records.  A supplemental statement of the case (SSOC) was issued in January 2013 addressing this additional evidence.


FINDING OF FACT

The residuals of the blockage of the Veteran's small intestines include abdominal pain, especially with exercise, also constipation and diarrhea.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 10 percent for the residuals of the blockage of the small intestines.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7310, 7328 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were codified, in part, at 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete application for benefits, VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.

The United States Court of Appeals for Veterans Claims (Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that, to the extent possible, the VCAA notice should be provided to the claimant before an initial unfavorable decision on the claim.  Pelegrini at 119-20.  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notices errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


Here, the Veteran was provided notice of the VCAA in December 2003, July 2004 and September 2005.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim and the division of responsibility between him and VA in obtaining the supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  He also received notice in March 2006, April 2006 and September 2011 concerning the disability rating and effective date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Dingess notice more concerns a claim for service connection and requires the provision of this notice regarding even the "downstream" disability rating and effective date elements of the claim in the event service connection eventually is granted.  In this particular instance, the claim initially arose in the context of the Veteran trying to establish his entitlement to service connection, and this since has been granted.  His appeal, instead, concerns the initial disability rating assigned for his now service-connected disability, so a "downstream" issue.

In cases, as here, where the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and this claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112  (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin, etc., instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  The RO sent the Veteran this required SOC, citing the applicable statutes and regulations and containing discussion of the reasons and bases for not assigning a higher initial rating.

He therefore has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  His arguments as to why he is entitled to a higher rating for his residuals of blockage of the small intestines evidence his actual knowledge of the requirements for substantiating his increased-rating claim.  He has reported his current residuals of blockage of the small intestines symptoms and the effect they have on his daily activities in several statements and to VA treatment providers as well as VA examiners throughout the duration of this appeal.  The Board resultantly is satisfied he has actual knowledge of the type of information and evidence needed to substantiate this increased-rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to him will result from the adjudication of his claim in this decision.  Rather, remanding this claim back to the RO via the AMC for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no tangible benefit to him.  So, in summary, the Board finds that it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose and not result in any significant benefit to the Veteran).

And as concerning the duty to assist him with this claim, all relevant evidence necessary for an equitable resolution has been identified and obtained, to the extent possible.  The evidence of record includes his VA outpatient treatment reports, adequate VA examinations, an adequate VA opinion and statements from him and his representative.  

The Board notes that the November 2006, February 2012 VA examination reports and the September 2012 VA addendum report reflect that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations and opinion, taken together, are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

This case was previously remanded by the Board in September 2012 to provide an adequate VA opinion regarding the Veteran's residuals of blockage of the small intestines.  As the VA examiner provided all the information necessary to adequately address the questions posed in the Board's remand and complied with the Board's remand instructions, the Board is satisfied that the development requested by its September 2012 remand has now been satisfactorily completed and substantially complied with respect to this issue.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), has not been raised in connection with the increased rating claim on appeal.  In considering the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009) and that the Veteran is seeking the maximum benefit available for residuals of blockage of the small intestines, as he has not contended and the evidence does not show that there is any impact on his employment, a claim for entitlement to a TDIU rating will not be considered as part of the determination of residuals of blockage of the small intestines.  

Therefore, the duty to assist him with this claim has been satisfied.

He has not indicated that he has any further evidence to submit to VA, or that VA needs to obtain, which is relevant to his claim.  There is no indication there exists any additional evidence that has a bearing on this claim that has not been obtained.  He and his representative have been provided ample opportunity to present evidence and argument in support of this claim.  All procedural due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).

Governing Statutes, Regulations and Precedent Cases

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When a Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  And a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased-rating claim was filed, actually, from one year prior, until a final decision is made.  Where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis therefore is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, a practice known as "staged" rating.  See id.  

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (including during flare-ups or with repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in non-arthritis contexts).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's residuals of blockage of the small intestines is rated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7328 (2012).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Use of this particular hyphenated diagnostic code indicates the Veteran's disability is rated by analogy under the most appropriate diagnostic code, which, in this case, is Diagnostic Code (DC) 7328, pertaining to resection of the small intestine.  Under DC 7328, a 20 percent rating is warranted for symptomatic residuals with diarrhea, anemia and inability to gain weight.  A 40 percent rating is warranted for definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  Finally, a 60 percent rating is warranted for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  

The note following DC 7328 indicates that, where residual adhesions constitute the predominant disability, the disability is to be rated under DC 7301, which pertains to adhesions of the peritoneum.  

The Board finds that DC 7301 was potentially applicable in this case, as a note following the rating criteria for peritoneal adhesions states that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intra-abdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  The assignment of higher ratings under DC 7301 requires a showing of findings that can only be seen on X-ray or by way of an upper gastrointestinal series (barium meal).  

As discussed in more detail below, while the September 2012 VA examiner's opinion, which the Board has found to be adequate, ruled out the application of DC 7301 based on no findings of peritoneal adhesions, DC 7310, which provides ratings for residuals of a stomach injury, instructs that disabilities under this rating code should be rated as peritoneal adhesions.  Therefore, DC 7301 is for application in this case, as the Veteran's residuals of blockage of the small intestines may also fall within the criteria of DC 7310 for residuals of a stomach injury.  

Under DC 7301, a noncompensable (0 percent) rating is warranted for mild symptoms.  A 10 percent rating is warranted for moderate symptoms of pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is warranted for moderately severe symptoms of partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted for severe symptoms of definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  38 C.F.R. § 4.114, DC 7301 (2012).  

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.  38 C.F.R. § 4.114 (2012).

Analysis

As brief history of this disability, the Veteran as mentioned was injured in a motor vehicle accident during service, in November 1983, after which he was treated for a ruptured diaphragm and ruptured spleen, which were surgically repaired.  In November 1985, he was treated for a small bowel obstruction that was considered secondary to adhesions from the splenectomy.  A December 1985 STR reflects that he had then recently been treated for a small bowel obstruction and had undergone laparotomy with lysis of adhesions at a civilian hospital in November 1985.  As a result of his surgeries, he has an abdominal scar.  He has been assigned a separate rating for this residual scar, and symptoms of the scar may not be considered when evaluating the service-connected residuals of the blockage of his small intestines since this would twice compensate him for the very same impairment and disability, so in turn violate VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14 (2012).  See also Esteban v. Brown, 6 Vet. App. 259 (1994).  

In statements presented during the pendency of this appeal in support of his claim, the Veteran has repeatedly argued that his residuals of blockage of the small intestines warrants an initial disability rating higher than the noncompensable evaluation currently assigned.  In the September 2005 notice of disagreement (NOD) the Veteran reported that his residuals of intestinal blockage included symptoms of a "gasping condition" and stomach pain.  In his May 2006 VA form 9, the Veteran stated that he suffered from bowel discomfort and constipation due to the blockage of his small intestines, at times he felt a tension and an urgency to eliminate, and he had a sensation of having diarrhea quickly and without warning.  

Here, VA outpatient treatment reports from January 2004 (the earliest date of VA records associated with the claims file) to October 2012 reflect that the Veteran's residuals of blockage of the small intestines included complaints of abdominal pain with exercise.  In several November 2006 VA outpatient treatment reports, the Veteran reported developing abdominal cramping after exercising.  In December 2006, the Veteran again complained of episodes of intermittent, mild crampy abdominal discomfort, which he was concerned was related to exercise.  He was diagnosed with episodes of abdominal pain of indeterminate etiology and the VA physician found that it may be secondary to episodes of partial intestinal obstruction and he doubted any correlation with exercise unless the pain was musculoskeletal in origin.  A January 2007 echogram of the abdomen revealed findings of cholelithiasis (gall stones).  In May 2007, the Veteran complained of mild, periumbilical pain, on and off, for the past year, which occurred with exercise, sexual intercourse and occasionally after eating meals.  Pain reportedly subsided with decreased activity.  A diagnosis of abdominal pain of indeterminate etiology, secondary to possible musculoskeletal strain was made.  In a October 2008 VA gastroenterology (GI) procedure note, stomach findings of gastritis were noted.  

In a November 2006 VA examination of digestive conditions, the Veteran reported that since his surgery for blockage of the small intestine in service, his symptoms consisted of abdominal pain occurring intermittently, once a month.  He also stated that he did not take any medications for this condition and that there were no associated symptoms of loss of appetite, weight loss, nausea or vomiting.  The Veteran reported that he woke up at night gasping for air but did not have associated abdominal pain and that this occurred several times a year.  The Veteran's history of trauma to the digestive system in 1983 and history of abdominal surgery in 1985 were noted.  There was no history of neoplasm, hernia surgical repair, injury or wound related to a hernia or history of tuberculosis of the peritoneum.  No hernia was present.  The Veteran was currently employed full-time, working in security and reported having no time lost from work during the last 12 month period.  He was diagnosed with abdominal pain, associated with a history of small intestine blockage.  No significant effects were reported with respect to the Veteran's usual occupation and only mild effects were reported with exercise, otherwise no effects were associated with usual daily activities.  The Veteran reported he avoided doing strenuous exercise.  The examiner concluded that the Veteran's history of small intestinal blockage had increased mildly in severity, as he complained of intermittent abdominal pain, which he attributed to his previous surgery in the abdomen.  

During a February 2012 VA examination, the Veteran was diagnosed with laparotomy for lysis of adhesions, dated in November 1985, and a laparotomy, dated in 1983.  The Veteran reported that he currently has had pain since his abdominal surgery in 1985, which was intermittent with no aggravating or alleviating factors.  He denied having blood in his stool.  The Veteran noted having some diarrhea as well.  A normal colonoscopy from 2008 was noted and a prior esophagastroduodenoscopy (EGD) was also noted as normal, other than mild hiatal hernia and esophageal reflux.  No continuous medication was required for control of the Veteran's intestinal conditions.  No signs or symptoms were noted to be attributable to the Veteran's intestinal surgery.  No weight loss or any inability to gain weight was attributable to the Veteran's intestinal surgery.  No interference with absorption and nutrition was attributable to the resection of the small intestine.  The intestinal condition did not require an ileostomy or colostomy.  No fistulas or fecal discharge were found.  A scar was noted.  The Veteran's intestinal surgery residuals were not found to have an impact on his ability to work.  The examiner noted there was no evidence of a hernia and the only GI disorder that was found was a small hernia and esophageal ulcer on EGD in 2008.  She found that the Veteran was asymptomatic and the findings had no relation to his resolved small bowel resection status post lysis of adhesions.  The examiner noted the Veteran complained of abdominal pain, cramping, gasping and urgency and his symptoms did not correlate with any findings on examination or radiological studies.  The Veteran was also found to have no muscle injuries.  He reported that he was unable to do any exercise or abdominal exercise, as it caused his whole body to shake, however, he was still playing softball.  

In a September 2012 VA addendum, the VA examiner from the February 2012 VA examination, was asked to comment on whether there were mild or moderate adhesions with pulling pain on attempting to work or pulling pain that was aggravated by movements of the body, occasional episodes of colic pain, nausea, constipation, abdominal distension or partial obstruction manifested by delayed motility of barium meal or definite partial obstruction shown by x-ray study.  She found that, other than to perform an exploratory laparotomy, she would be unable to determine whether the Veteran had adhesions or not, noting that adhesions did not have to cause symptoms even if they were present and the presence of adhesion had no bearing on his symptoms.  The examiner found that the Veteran had an evaluation by general surgery in May 2007 with complaints of abdominal pain, which was felt to be secondary to possible musculoskeletal strain.  She also noted that a July 2009 GI note indicated he denied any abdominal pain.  The examiner cited to an October 2011 VA medical record, in which the Veteran reported eating healthy, exercising and having a very active job  and denied abdominal pain, change in bowel habit, nausea or vomiting.  In addition, the examiner observed that in a June 2012 VA ambulatory care note, the Veteran denied abdominal pain or change in bowel habit with findings of a soft, nontender abdomen.  She also pointed to the February 2012 VA examination in which the Veteran reportedly continued to play softball.  Based on his activity and recreation, the examiner found there was no suggestion of any residuals from the above referenced documentation.  

Based on this collective body of evidence, the Board finds that the Veteran's residuals of blockage of the small intestines meets the criteria for an initial disability rating of 10 percent, under DC 7310.  In this regard, the Board observes that the probative lay and medical evidence of record demonstrates that the Veteran's residuals of blockage of the small intestines have been productive of abdominal pain with exercise, constipation and diarrhea.  

DC 7310 provides ratings for residuals of a stomach injury and instructs that disabilities under this rating code should be rated as peritoneal adhesions.  Therefore, while the September 2012 VA examiner's opinion, which the Board has found to be adequate, ruled out the application of DC 7301 based on no findings of peritoneal adhesions, as the Veteran's residuals of blockage of the small intestines may also fall within the criteria of DC 7310 for residuals of a stomach injury and this rating criteria directs the use of the criteria under DC 7301, the Board finds that this diagnostic criteria may be used in evaluating any residuals of a stomach injury.  

The relevant case law has directed that when it is not possible to distinguish or discern the effects of a nonservice-connected disorder from a service-connected one, VA must attribute such effects to the service-connected disorder.  See Howell v. Nicholson, 19 Vet. App. 535 (2005); Mittleider v. West, 11 Vet. App. 181 (1998).

Thus, the Board finds that the Veteran's symptoms of abdominal pain with exercise, constipation and diarrhea clearly fall within the criteria for a 10 percent disability rating under DC 7310 and DC 7301, which is assigned for moderate symptoms of pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  See 38 C.F.R. § 4.114, DCs 7301, 7310 (2012).  

While the February 2012 VA examination noted the presence of a scar, as the Board has considered and addressed the issue of a separate rating for the Veteran's abdominal scar in the June 2010 rating decision, this disability will not be considered in conjunction with the Veteran's residuals of blockage of the small intestines.  See 38 C.F.R. § 4.14 (2012).  See also Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Board observes that the Veteran is competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing pain, constipation and diarrhea.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding the his current residuals of blockage of the small intestines symptoms, namely abdominal pain with exercise, constipation and diarrhea, and the effects of these symptoms on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

Therefore, resolving all doubt in favor of the Veteran, the Board finds that his current residuals of blockage of the small intestines more nearly approximates the 10 percent rating criteria under DC 7310.  38 C.F.R. § 4.114.  

The Board also finds that the Veteran's residuals of blockage of the small intestines does not meet the criteria for a higher disability rating under DC 7310 by way of DC 7301.  In this regard, the Board points out that the record is wholly absent of any complaints or findings (per the radiology reports of record) related to moderately severe symptoms of partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain, all of which are required in order to meet this criteria for a higher disability rating.  Therefore, the Veteran does not meet or more nearly approximate the criteria for a disability rating higher than 10 percent under DC 7310.  Thus, the Board finds that a higher evaluation is not warranted.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial disability rating of 10 percent for residuals of blockage of the small intestines, but not higher, are met.  38 C.F.R. § 3.102 (2012).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extra-schedular Consideration

Additionally, the Board finds that at no point has this disability been so exceptional or unusual as to warrant the assignment of a higher rating for it on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the Rating Schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The Rating Schedule fully contemplates the described symptomatology, including, as already explained, the abdominal pain with attempting work or aggravated by movements in the body and occasional episodes of constipation (perhaps alternating with diarrhea), which the Veteran has continually complained of and is specifically referenced in DC 7301.  38 C.F.R. § 4.114, DCs 7301, 7310.  In addition, there are no reports of hospitalization or marked interference with employment on account of this disability, and only this disability, so as to consider the disability picture exhibiting factors outside the "governing norms" prescribed by the rating criteria.  38 C.F.R. § 3.321(b)(1).  This matter was implicitly considered and rejected by the Appeals Management Center.  See SSOCs, dated in April 2012 and January 2013, referencing extraschedular consideration.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial rating of 10 percent, though no greater rating, is granted for the residuals of the blockage of the small intestines, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


